ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                )
                                                 )
    Z-Corp Design-Build                          )       ASBCA Nos. 58084, 58942
                                                 )
    Under Contract No. N40085-05-D-5036          )

    APPEARANCE FOR THE APPELLANT:                        Fred A. Mendicino, Esq.
                                                          Faughnan Mendicino, PLLC
                                                          Dulles, VA

    APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                          Navy Chief Trial Attorney
                                                         Henry D. Karp, Esq.
                                                         Genifer M. Tarkowski, Esq.
                                                          Trial Attorneys

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeals are dismissed with prejudice.

          Dated: 24 November 2014


                                                 dL~&LY
                                                  MARK A. MELNICK
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 58084, 58942, Appeals of Z-Corp
    Design-Build, rendered in conformance with the Board's Charter.

          Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




j